Cite as 2016 Ark. App. 619


                 ARKANSAS COURT OF APPEALS
                                     DIVISIONS I & IV
                                       No. CV-16-70

                                                 Opinion Delivered: December   14, 2016
STEPHANIE SIKORA
                               APPELLANT         APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
V.                                               SIXTH DIVISION
                                                 [NO. 60CV-15-4141]
SHALON BOGARD AND PAULETTE
EVERETT                                          HONORABLE TIMOTHY DAVIS
                                                 FOX, JUDGE
                                APPELLEES
                                                 SUBSTITUTED OPINION ON
                                                 GRANT OF PETITION FOR
                                                 REHEARING; AFFIRMED;
                                                 MOTIONS MOOT


                                BART F. VIRDEN, Judge

        Appellees Shalon Bogard and Paulette (or Paula) Everett filed an action against

 appellant Stephanie Sikora in the civil division of the Pulaski County District Court to

 regain possession of their dog “Iggy.” The district court entered judgment for appellees, and

 Sikora appealed to the Pulaski County Circuit Court. The circuit court dismissed the appeal

 after expressing doubt that the appeal had been perfected pursuant to Arkansas District Court

 Rule 9. On appeal to this court, Sikora argues that the circuit court erred by dismissing her

 appeal and denying her motions for a continuance. We affirm the circuit court’s dismissal

 because Sikora failed to strictly comply with Rule 9. 1




       Appellees filed a “Motion to Advance and Affirm as a Delay Case,” and Sikora
        1


 moved to strike that motion or, alternatively, to order rebriefing. Both motions are moot.
                                    Cite as 2016 Ark. App. 619

                                           I.       Facts

       The record shows that on August 21, 2015, the district court entered judgment for

appellees. Sikora sought to appeal that decision to the circuit court. On September 3, 2015,

Sikora filed an affidavit attesting that the district court clerk had failed to prepare and provide

a certified copy of the docket sheet. Sikora subsequently filed a copy of the district court’s

“Court Docket for August 21, 2015.” The docket indicates that an action entitled “Shalon

Bogard & Paula Everette v. Stephanie Sikora” was filed on February 19, 2015. Handwriting

appears below the word “Judgment” and provides the following:

       Judgment for plaintiff[.] Order of delivery [of] dog (“Iggy” or “Elliott”) granted[.]
       Transfer of dog from defendant to plaintiff shall be stayed pending appeal subject to
       defendant maintaining care, custody and control of dog during pendency of appeal
       and refraining from moving dog outside [the] jurisdiction of this Court[.]

                              II.     Arkansas District Court Rule 9

       District Court Rule 9, which governs appeals to the circuit court, previously required

a plaintiff to refile his or her complaint and plead all of his or her claims in the circuit court,

but the rule was silent on the consequences of failing to replead. Ark. Dist. Ct. R. 9(c)(1).

In Circle D Contractors, Inc. v. Bartlett, 2013 Ark. 131, our supreme court held that the

requirement that a plaintiff refile the complaint in the circuit court was procedural, not

jurisdictional; thus, only substantial compliance was required. Rule 9(b)(1) was amended in

2014 to address the lack of guidance on the repleading issue. The current version of Rule

9(b)(1) provides that

       [a] party may take an appeal from a district court by filing with the clerk of the circuit
       court having jurisdiction of the appeal (i) a certified copy of the district court’s docket
       sheet, which shows the entry awarding judgment and all prior entries, or a certified
       copy of the record of the district court proceedings consisting of all documents and
       motions filed in the district court, and (ii) a certified copy of the complaint filed in
                                                2
                                 Cite as 2016 Ark. App. 619

       the district court, or, if filed in accordance with Rule 10 of these rules, a certified
       copy of the claim form filed in the small claims division of the district court.

Ark. Dist. Ct. R. 9(b)(1) (emphasis added).

       Rule 9(b)(2) provides that

       [i]f the clerk of the district court does not prepare or certify a record for filing in the
       circuit court in a timely manner, a party may take an appeal by filing an affidavit in
       the office of the circuit clerk, within forty (40) days from the date of the entry of the
       judgment in the district court, showing (i) that the appealing party has requested the
       clerk of the district court to prepare and certify the record for purposes of appeal and
       (ii) that the clerk has not done so within thirty (30) days from the date of the entry
       of the judgment in district court.

Ark. Dist. Ct. R. 9(b)(2).

                                         III.    Discussion

       Sikora contends that she perfected her appeal pursuant to Rule 9(b)(2) by filing an

affidavit with the circuit clerk and pursuant to Rule 9(b)(1) when she subsequently filed a

certified copy of the district court’s docket sheet. She asserts that the trial court must have

dismissed her case due to lack of service. 2 We do not reach the service issue because Sikora

failed to perfect her appeal under either subsection of Rule 9.

       Sikora argues that she perfected her appeal under Rule 9(b)(2) by filing an affidavit.

Judgment was entered on August 21, 2015, and Sikora’s counsel filed his affidavit on

September 3, 2015. The affidavit provides

       [t]hat I have asked the Clerk of the District Court to prepare a certified copy of the
       docket sheet and the Clerk has failed to provide me with the same. As such, the
       Clerk has refused or is unable to provide the district court docket sheet.



       2
        Rule 9(b)(1)(D) provides that a failure to serve the documents required by Rule
9(b)(1) does not affect the validity of the appeal.

                                                3
                                 Cite as 2016 Ark. App. 619

Rule 9(b)(2) specifically refers to the filing of a certified copy of the record, not a certified

copy of the docket sheet. Sikora claims that she simply used the incorrect term and cites

Velek v. City of Little Rock, 364 Ark. 531, 222 S.W.3d 182 (2006), for the proposition that

requiring use of the exact words “the clerk refused to prepare and certify the record” would

be to “exalt form over substance.” Id. at 537, 222 S.W.3d at 187. Even if we accepted this

argument, Sikora did not allow the clerk thirty days in which to prepare and certify the

record. Sikora filed the affidavit only thirteen days after judgment had been entered.

       Sikora further argues that she perfected her appeal by filing a certified copy of the

district court’s docket sheet pursuant to Rule 9(b)(1). Sikora relies on Taylor v. Biba, 2014

Ark. 22, for the proposition that Rule 9(b) requires that she do only two things: obtain a

certified copy of the docket sheet and file it in the circuit court. Sikora’s reliance on Taylor

is misplaced considering the subsequent amendment to Rule 9(b)(1), as discussed above. 3 In

any event, what Sikora filed was not a certified copy of the district court’s docket sheet, as

she contends—it was the court’s docket for one particular day reflecting only the judgment

but no prior entries. Moreover, there is no dispute that Sikora failed to file a certified copy

of the complaint or claim form from the district court pursuant to Rule 9(b)(1)(ii), which is

a separate requirement from the filing of a certified copy of the district court’s docket sheet

or the record.

       This court has held that strict compliance with Rule 9(b) is required before a circuit

court can acquire jurisdiction over an appeal from the district court. Motor Cars of Nashville,



       3
        Taylor was decided on January 23, 2014, and the amendment to Rule 9 took effect
on July 1, 2014.
                                               4
                                Cite as 2016 Ark. App. 619

Inc. v. Chronister, 2014 Ark. App. 430, 439 S.W.3d 101. It is the duty of counsel to perfect

an appeal and to be aware of the rules of procedure. Id. Because Sikora complied with

neither Rule 9(b)(1) nor (b)(2), she failed to perfect her appeal, and the circuit court never

acquired jurisdiction. The circuit court, therefore, properly dismissed the appeal. We need

not address Sikora’s assertion that a continuance should have been granted.

       Substituted opinion on grant of petition for rehearing; affirmed; motions moot.

       HARRISON, GLOVER, HIXSON, HOOFMAN, and BROWN, JJ., agree.




                                              5